Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Oct. 14, 2022 has been received and entered.
Currently, Claims 122-133 are pending.  Claims 122-123 and 129-132 are examined on the merits.  Claims 124-129 are withdrawn.    

Election/Restrictions
Applicant’s election of the species in Claim 123, Siberian Ginseng Extract in the reply filed on Oct. 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The other claims are not elected because only one species is the further comprising ingredient.
Claims 124-129 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 14, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022, 3/11/2022, 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 122-123 and 129-132 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 122-123 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite Japanese thistle extract, Amla fruit powder, Chinese mint extract, and Siberian ginseng extract, which are all from plants such as Japanese thistle, Amla fruit, mint, and Siberian ginseng.  The Specification does not state that the combination of the ingredients impart markedly different characteristics, which are not found in the mixture itself.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, Claims 131 and 132, the composition as a powder or liquid would be a natural product because a powder or liquid form are natural forms of plant extract that are readily found by drying the plant or crushing the plant, respectively.  The mixture of ingredients even with one molecule of the different plant products would not affect the chemical characteristics of the composition to have markedly different characteristics.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, Claim 130 the formulation as a food supplement in a pharmaceutically acceptable excipient does not add additional elements to the composition because the plant extracts in water would be a naturally found pharmaceutically acceptable excipient that, in combination in the composition, is not a specific practical application (see  2.15:Water-Water’s Solvent Properties, https://bio.libretexts.org/Bookshelves/Introductory_and_General_Biology/Book%3A_General_Biology_(Boundless)/02%3A_The_Chemical_Foundation_of_Life/2.15%3A_Water_-_Waters_Solvent_Properties#:~:text=Water%2C%20which%20not%20only%20dissolves,dissolves%20ions%20and%20polar%20molecules.). Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, Applicant does not indicate there are other characteristics that are different than those found in nature for the specific ingredients, Japanese thistle extract, Amla fruit powder, Chinese mint extract, and Siberian ginseng extract.  The mixture of ingredients even with one molecule of the different plant products would not affect the chemical characteristics of the composition to have markedly different characteristics.  In Claim 129, the DMSO-soluble extract is an inherent characteristic of the plant extract because the ingredients would have DMSO soluble extracts present.  DMSO is miscible with water and organic solvents (see DMSO, https://pubchem.ncbi.nlm.nih.gov/compound/Dimethyl-sulfoxide).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 122 and 129-132 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20090070188 A) in view of Ishihara et al. (JP 2005073503 A) and Matano et al. (JP H0525083 A).
Lee et al. teaches Cirsium japonicum extract has anti-inflammatory activity, where the extract is obtained by extracting with ethanol methanol, propanol, chloroform or acetone, then by pulverizing adding ethanol to the pulverized sample for administrating one to three times a day in 0.1-10 mg/kg to treat condition (Abstract).  Pharmacological effects of medicinal plants are used in functional food increasingly (page 2, paragraph 4).  Ethanol is a type of pharmaceutically acceptable excipient; thus, claim 130 limitation is met.  The pulverized product is a powder and when in ethanol is a liquid; therefore, the claim limitation of 131 and 132 are met.  The Cirsium japonicum extract is also known as Japanese thistle.  The pharmaceutical composition when taken as mg/kg is an oral administration; thus, it is considered a food supplement when taken orally.  The miscibility with organic solvents would be soluble in DMSO (see DMSO); thus, claim 129 is met.
However, Lee et al. does not teach Amla fruit extract and Chinese mint extract.
Ishihara et al. teaches Amla fruit flesh or its extract is a food extract with anti-allergic and anti-inflammatory activities for anti-aging food [0006], common food, health foods, functional foods [0003].
Matano et al. teaches an anti-inflammatory agent from Mentha haplocalyx (mint) can be isolated by acetone-water extraction, distilling away the acetone from the extract under reduced pressure and treating remaining aqueous solution by column chromatography (Abstract).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treating inflammation. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claim(s) 122-123 and 129-132 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20090070188 A) in view of Ishihara et al. (JP 2005073503 A) and Matano et al. (JP H0525083 A) as applied to claims 122 and 129-132 above, and further in view of Koss et al.  (WO 02/094035 A1).
The teachings of Lee et al., Ishihara et al. and Matano et al. are set forth above and applied as before.
The combination of Lee et al., Ishihara et al. and Matano et al. do not specifically teach the Siberian ginseng extract.
Koss et al. teaches Siberian Ginseng is an adaptogenic herb for improving mood, attention, energy, a sense of well-being and fatigue, immunostimulatory and useful to treat stress and fatigue (page 20, lines19-21) and combined with other herbs to treat inflammation (page 20, lines 16-27), which are used in food stuff (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention include Siberian ginseng because it is immunostimulating herb that can be used to combine with other herbs to treat inflammation (see Koss et al.), such as those taught by Lee et al. and Ishihara et al. as food items.  One would have been motivated to make a composition for treating inflammation for the expected benefit of stimulating the immunity with Siberian ginseng as taught by Koss et al.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
	

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655